DETAILED ACTION
	The following is a response to the amendment filed 6/29/2022 which has been entered.
Information Disclosure Statement
	The information disclosure statements filed 6/8/22 and 6/29/22 has been considered.
Response to Amendment
	Claims 1-4, 7 and 9-23 are pending in the application. Claims 5, 6 and 8 are cancelled and claims 14-23 are new.
	-The compliance of the foreign prior art cited in the IDS filed 5/4/22 has been met based on IDS filed 6/29/22.
	-The objection to the specification has been withdrawn due to applicant amending the specification accordingly.
	-The claim objection has been withdrawn due to applicant amending claims 3 and 9 accordingly.
	-The 112(b) rejection has been withdrawn due to applicant amending claims 1 and 4 accordingly and cancelling claim 5.
	-The 102 and 103 rejections have been withdrawn due to applicant amending claims 1 and 10 with limitations not disclosed by the prior art of record used in the rejections and cancelling claim 6.
Claim Objections
Claim 19 is objected to because of the following informalities:  
-the letter “t” should be deleted from line 2.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 9-14, 16, 17 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE102014009725, WO2016103419 and Stehle et al 8585546 (all previously cited) in view of Kamiya et al 20190291729.  As to claim 1, DE discloses a method for braking a vehicle having actuating a transmission (10) via a transmission control unit (as described can be 11 or an actual unit, page 7, lines 37-38 in machine translation), identifying, via the control unit, a brake intervention (page 7, lines 37-40 describes that control unit sending brake request to an ESP control unit) and  monitoring, via the control unit, a driving situation of vehicle (page 7, lines 1-30 describes an engine downshift speed being monitored). Although DE describes providing a request to a brake control unit to perform the brake intervention (page 7, lines 37-40 describes transmission control unit sending brake request to an ESP control unit), DE doesn’t disclose providing the brake request upon determining that the driving situation will remain permissible following the intervention.
WO discloses a method for braking a vehicle having actuating a transmission (520) via a transmission control unit (300), identifying, via the control unit, a brake intervention (page 6, lines 28-31 describes the control unit sending brake command to brake control unit) and monitoring, via the control unit, a driving situation of vehicle (page 6, lines 1-30 describes a vehicle speed being monitored). Although WO describes providing a request to a brake control unit (580) to perform the brake intervention (page 6, lines 23-31 describes transmission control unit sending brake request to a brake control unit), WO doesn’t disclose providing the brake request upon determining that the driving situation will remain permissible following the intervention.
Stehle discloses a method for braking a vehicle having actuating a transmission (10) via a transmission control unit (column 3, line 5), identifying, via the control unit, a brake intervention (column 2, lines 30-31) and monitoring, via the control unit, a driving situation of vehicle (column 2, lines 30-31 describes that a transmission defect is monitored). Although Stehle describes providing a request to a brake control unit to perform the brake intervention (column 2, lines 47-60), Stehle doesn’t disclose providing the brake request upon determining that the driving situation will remain permissible following the intervention.
	Kamiya discloses a method for braking a vehicle by identifying a brake intervention ([0043], lines 1-6 describes a brake assist needed to avoid collision), monitoring a driving situation of the vehicle (driving position of vehicle) and upon determining that the driving situation will remain permissible following the brake intervention, providing a request to a brake control unit (101) to perform the intervention ([0043]-[0046], describes a request for brake assist based on possible vehicle collision and upon determining that the assist will not result in collision, provides the brake request to the control unit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide DE, WO and Stehle with driving situation permissible determination prior to brake control intervention in view of Kamiya to avoid powertrain damage to vehicle which increases driving efficiency.

As to claim 2, DE and WO discloses the brake intervention implemented by a vehicle brake (13-16 in DE and page 3, lines 13-14 describes different type of vehicle brakes that can be used in WO).

As to claim 3, DE discloses wherein the brake control unit converts the request into a torque of at least one wheel brake which is configured as a vehicle brake (page 4, lines 27-30 describes braking torque used to reduce vehicle speed based on brakes 13-16).

As to claim 4, DE, WO and Stehle discloses wherein the transmission control unit and brake control unit communicate via a bus system of the vehicle (page 3, line 13 in DE, page 3, lines 6-16 in DE and column 2, lines 53-56 in Stehle).

As to claim 7, DE and Stehle discloses wherein the transmission is configured as a hybrid transmission structure (page 3, line 20 in DE and column 1, lines 64-67 in Stehle).

As to claim 9, DE and Stehle discloses wherein the brake control unit is configured as antilock braking system control unit, or an electronic stability program control unit or an antislip regulation control unit (page 7, line 40 in DE and column 2, lines 47-49 in Stehle).

As to claim 10, DE discloses a drive train of a vehicle having a brake control unit (ESP control unit) configured to control vehicle brakes (13-16), a transmission control unit (11) coupled to the brake control unit via a data bus (page 3, line 13) and configured to control a vehicle transmission (10), wherein the transmission control unit is further configured to identify a brake intervention (page 7, lines 37-40 describes that control unit sending brake request to an ESP control unit) and monitor a driving situation of vehicle (page 7, lines 1-30 describes an engine downshift speed being monitored). Although DE describes providing a request to a brake control unit to perform the brake intervention (page 7, lines 37-40 describes transmission control unit sending brake request to an ESP control unit), DE doesn’t disclose providing the brake request upon determining that the driving situation will remain permissible following the intervention.
WO discloses a drive train of a vehicle having a brake control unit (580) configured to control vehicle brakes (page 6, lines 28-31), a transmission control unit (520) coupled to the brake control unit via a data bus (page 6, lines 6-16) and configured to control a vehicle transmission (300), wherein the transmission control unit is further configured to identify a brake intervention (page 6, lines 28-31 describes the control unit sending brake command to brake control unit) and monitor a driving situation of vehicle (page 6, lines 1-30 describes a vehicle speed being monitored). Although WO describes providing a request to a brake control unit to perform the brake intervention (page 6, lines 23-31 describes transmission control unit sending brake request to a brake control unit), WO doesn’t disclose providing the brake request upon determining that the driving situation will remain permissible following the intervention.
Stehle discloses a drive train of a vehicle having a brake control unit (column 2, lines 46-60) configured to control vehicle brakes (column 2, lines 46-60), a transmission control unit (column 3, line 5) coupled to the brake control unit via a data bus (column 2, lines 53-56) and configured to control a vehicle transmission (10), wherein the transmission control unit is further configured to identify a brake intervention (column 2, lines 30-31) and monitor a driving situation of vehicle (column 2, lines 30-31 describes that a transmission defect is monitored). Although Stehle describes providing a request to a brake control unit to perform the brake intervention (column 2, lines 47-60), Stehle doesn’t disclose providing the brake request upon determining that the driving situation will remain permissible following the intervention.	
Kamiya discloses a method for braking a vehicle by identifying a brake intervention ([0043], lines 1-6 describes a brake assist needed to avoid collision), monitoring a driving situation of the vehicle (driving position of vehicle) and upon determining that the driving situation will remain permissible following the brake intervention, providing a request to a brake control unit (101) to perform the intervention ([0043]-[0046], describes a request for brake assist based on possible vehicle collision and upon determining that the assist will not result in collision, provides the brake request to the control unit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide DE, WO and Stehle with driving situation permissible determination prior to brake control intervention in view of Kamiya to avoid powertrain damage to vehicle which increases driving efficiency.

As to claim 11, Stehle discloses wherein the transmission control unit is further configured to identify the brake intervention based on detecting a defect in the transmission (column 2, lines 4-18).

As to claim 12, Stehle discloses wherein the detected defect includes a detection that a gear in vehicle transmission is unable to be disengaged (column 2, lines 4-18).

As to claim 13, Stehle discloses wherein the vehicle transmission is a double clutch transmission and the gear is a component within the double clutch transmission (as shown in Figure 1 and column 2, lines 9-11).

As to claim 14, Stehle discloses identifying the brake intervention based on detecting a defect in the transmission (column 2, lines 4-29).

As to claims 16 and 19, DE, WO and Stehle in view of Kamiya discloses wherein upon determining via the transmission control unit, that the driving situation will be impermissible following the brake intervention, preventing the request from being provided to the brake control unit ([0043]-[0046], describes a request for brake assist based on possible vehicle collision and upon determining that the assist will result in collision, prevents the brake request to the control unit).

As to claim 17, DE and WO discloses further actuating via the brake control unit, vehicle brakes in response to the request (13-16 in DE and page 3, lines 13-14 describes different type of vehicle brakes that can be used in WO).

As to claim 20, DE and WO discloses the brake intervention implemented by a vehicle brake (13-16 in DE and page 3, lines 13-14 describes different type of vehicle brakes that can be used in WO).

As to claim 21, DE discloses wherein the brake control unit converts the request into a torque of at least one wheel brake which is configured as a vehicle brake (page 4, lines 27-30 describes braking torque used to reduce vehicle speed based on brakes 13-16).

As to claim 22, DE and Stehle discloses wherein the transmission is configured as a hybrid transmission structure (page 3, line 20 in DE and column 1, lines 64-67 in Stehle).
As to claim 23, DE and Stehle discloses wherein the brake control unit is configured as antilock braking system control unit, or an electronic stability program control unit or an antislip regulation control unit (page 7, line 40 in DE and column 2, lines 47-49 in Stehle).

Claim(s) 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE, WO and Stehle in view of Kamiya as applied to claims 1 and 10 above, and further in view of DE102010001492A1 (with machine translation). DE, WO and Stehle in view of Kamiya discloses identifying brake intervention based on determining a vehicle situation including a transmission defect, but doesn’t disclose determining vehicle is in an overrun mode.
DE ‘492 discloses a method for braking a vehicle and a drive train of a vehicle and describes that it is well known in the art to identify brake intervention based on determining vehicle is in an overrun mode (page 3, lines 13-19 describes that a brake device is activated during an overrun mode).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the brake intervention in DE, WO and Stehle in view of Kamiya based on determining the vehicle being in an overrun mode further in view of DE ‘492 to prevent the vehicle from exceeding a predetermined speed limit which prevents powertrain and/or vehicle damage from over speeding (i.e., collision).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        September 2, 2022